PER CURIAM.
An appeal from a parental-termination decision for two young children initiated by the Big Horn County Department of Assistance and Social Services, is now before this court by brief of the appellant mother, and confession of error by the Attorney General.
Expressly contrary to Matter of Parental Rights to Child X, Wyo., 617 P.2d 1078 (1980), and provisions of § 14-3-211(a), W.S. 1977, 1986 Replacement, as therein construed, no guardian ad litem for the children was appointed to represent the minors’ best interest in the parental-rights termination litigation.
Consistent with our earlier decision, this court in noting that the proceedings below were fatally defective remands the case to the district court where a guardian ad litem shall be appointed and a new trial conducted.
This jurisdictional disposition does not invoke analysis or consideration by this court of substantive evidentiary issues discussed in the brief by the appellant to which the State did not have an opportunity to respond. Those concerns can be comprehensively reconsidered at retrial, with benefit of the additional briefing and review by the litigants.
Reversed and remanded for retrial.